8 N.Y.3d 826 (2007)
GISELE AMBROISE, Appellant,
v.
NEW YORK CITY TRANSIT AUTHORITY, Respondent.
Court of Appeals of the State of New York.
Submitted November 13, 2006.
Decided January 9, 2007.
Motion, insofar as it seeks leave to appeal from that portion *827 of the Appellate Division order that denied appellant's motion to renew, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.